                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

MICHAEL G. ROBINSON,                             )
                                                 )
                  Movant,                        )
                                                 )
       V.                                        )           No. 1: l 9-cv-00220-SNLJ
                                                 )
UNITED STATES,                                   )
                                                 )
                                                 )
                  Respondent.                    )

                                  MEMORANDUM AND ORDER

       This matter is before the Court on the motion of movant Michael G. Robinson to vacate,

set aside, or correct sentence pursuant to 28 U.S.C. § 2255. (Docket No. 1). Movant has filed a

previous § 2255 motion, and has not received authorization from the United States Court of

Appeals for the Eighth Circuit to file a second motion. Therefore, for the reasons discussed below,

the Court will summarily deny and dismiss the motion without further proceedings. See 28 U.S.C.

§ 2244(b)(3).

                                           Background

       On June 9, 2015, movant pled guilty to being a felon in possession of a firearm. United

States v. Robinson, 1:15-cr-50-SNLJ-1 (E.D. Mo.). On November 10, 2015, he was sentenced to

120 months' imprisonment. He did not file a direct appeal.

        Movant filed his first 28 U.S.C. § 2255 motion on April 4, 2016. Robinson v. United States,

No. 1: 16-cv-72-SNLJ (E.D. Mo.). In the motion, he sought relief under Johnson v. United States,

135 S.Ct. 2551 (2015). The Court denied movant's motion on August 29, 2016. Movant did not

file an appeal.
          Movant filed the instant§ 2255 motion on November 20, 2019, by placing it in his prison's

mailing system. 1 (Docket No. 1 at 2). He asks the Court to set aside or vacate his sentence based

on the Supreme Court's decision in Rehaif v. United States, 139 S.Ct. 2191 (2019). (Docket No. 1

at 1). Specifically, movant argues that he is actually innocent of violating 18 U.S.C. § 922(g)

because he did not know that he "fell in the categories of person to whom the offense applies."

That is, he states he had no knowledge that he was barred from possessing a firearm.

                                                     Discussion

          Movant is a pro se litigant currently incarcerated at the United States Penitentiary in

Coleman, Florida. He brings this motion pursuant to 28 U.S.C. § 2255. Rule 4 of the Rules

Governing Section 2255 Proceedings for the United States District Courts provides that a district

court shall dismiss a § 2255 motion if "it plainly appears from the motion, any attached exhibits,

and the record of prior proceedings that the moving party is not entitled to relief." Here, it plainly

appears that movant is not entitled to relief because he has filed a prior§ 2255 motion, making the

instant motion successive.

    A. Second or Successive

          A district court is not "required to entertain an application for a writ of habeas corpus to

inquire into the detention of a person pursuant to a judgment of a court of the United States if it

appears that the legality of such detention has been determined .. .on a prior application for a writ

of habeas corpus." 28 U.S.C. § 2244(a). Rather, under the Antiterrorism and Effective Death

Penalty Act of 1996, a federal inmate seeking relief under 28 U.S.C. § 2255 must first receive

certification from the court of appeals to file a second or successive motion. United States v.



1 Under the prison mailbox rule, a 28 U.S.C. § 2255 motion is deemed timely filed when an inmate deposits it in the
prison mail system prior to the expiration of the filing deadline. See Moore v. United States, 173 F.3d 1131 , 1135 (8 th
Cir. 1999).

                                                           2
Brown, 915 F.3d 1200, 1201 (8 th Cir. 2019). See also 28 U.S.C. § 2244(b)(3)(A) ("Before a second

or successive application permitted by this section is filed in the district court, the applicant shall

move in the appropriate court of appeals for an order authorizing the district court to consider the

application").

       An inmate cannot evade this rule "by simply filing a successive § 2255 motion in the

district court." Baranski v. United States, 880 F.3d 951 , 955 (8 th Cir. 2018). See also Boyd v. United

States, 304 F.3d 813 , 814 (8 th Cir. 2002) (stating that authorization by the Eighth Circuit Court of

Appeals is a "prerequisite under 28 U.S.C. § 2244(b)(3 ) .. .to the filing of a second or successive

habeas petition"). Instead, it is up to the court of appeals to determine whether movant has made a

prima facie case that he has satisfied the requirements of§ 2255. See Woods v. United States, 805

F.3d 1152, 1153 (8 th Cir. 2015).

       As noted above, movant has filed a prior § 2255 motion. The prior motion was filed on

April 4, 2016 and denied without a hearing on August 29, 2016. Therefore, the instant motion is a

second motion requiring certification from the United States Court of Appeals for the Eighth

Circuit. Movant has not sought such certification. Absent certification, the Court lacks authority

under§ 2255 to grant movant' s requested relief. For this reason, movant' s § 2255 motion must be

denied and dismissed.

    A. Certificate of Appealability

        The Court has considered whether or not to issue a certificate of appealability. In order to

issue such a certificate, the Court must find a substantial showing of the denial of a federal right.

See Tiedeman v. Benson, 122 F .3d 518, 522 (8 th Cir. 1997). "A substantial showing is a showing

that issues are debatable among reasonable jurists, a court could resolve the issues differently, or




                                                   3
the issues deserve further proceedings." Cox v. Norris, 133 F.3d 565, 569 (8 th Cir. 1997). Movant

has not made such a showing, so the Court will not issue a certificate of appealability.

       Accordingly,

       IT IS HEREBY ORDERED that movant' s motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255 (Docket No. 1) is DENIED AND DISMISSED AS SUCCESSIVE.

See 28 U.S.C. § 2244(b)(3). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

       Dated this _Jfj...day of   j-1!< ~ £     -e .-




                                                   STEPHEN N. LIMBAllilli, JR
                                                   UNITED STATES DISTRICT JUDGE




                                                   4
